Citation Nr: 1816944	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-28 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial increased evaluation for chronic lumbosacral strain rated as noncompensably disabling prior to December 3, 2015 and as 10 percent disabling since December 3, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant
INTRODUCTION

The Veteran had active service with the U.S. Army from March 1986 to August 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In January 2014, the Veteran appeared and provided testimony at a Board hearing and a transcript of that hearing is of record.  In May 2015, the Board remanded the claim for additional development.  

The evaluation for the Veteran's service-connected chronic lumbosacral strain was increased to 10 percent, effective December 3, 2015.  See February 2016 Rating Decision.  The assigned rating is less than the maximum available benefits that can be awarded and the Veteran has not withdrawn his appeal.  Accordingly, the issue remains in appellate status.  See AB v. Brown, 6 Vet App 35 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine on a direct basis has been raised by the record in a June 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Prior to December 3, 2015, the Veteran's chronic lumbosacral strain was manifested by painful, but a noncompensable degree of limitation of motion.  He did not have muscle spasm, guarding, or localized tenderness resulting in an abnormal gait or abnormal spinal contour, or vertebral fracture.

2.  Since December 3, 2015, the Veteran's chronic lumbosacral strain is manifested by no more than chronic pain resulting in forward flexion to at least 80 degrees (when considering additional functional loss and/or impairment), and a combined range of motion greater than 120 degrees.  He does not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is also no evidence of ankylosis, or incapacitating episodes of intervertebral disc syndrome (IDS) requiring bed rest as defined under VA law.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for chronic lumbosacral strain are not met prior to December 3, 2015.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2017).

2.  Since December 3, 2015, the criteria for a disability rating greater than 10 percent for chronic lumbosacral strain are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, DC 5237 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondence dated January 4, 2011, May 10, 2011, and October 5, 2015.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Although the Veteran contends the December 2015 VA examination was inadequate, the Board finds his argument unpersuasive.  He asserts that the examiner completely dismissed his symptoms of numbness tingling and pain from the waist down and he also questioned why an EMG was not performed.  However a review of the report shows the examiner referred specifically to the Veteran's complaints and found they did not lend themselves to any specific radiculopathy/myelopathy as the Veteran did not exhibit any objective findings to support these symptoms and as a result an EMG was not warranted.  In short, the examination report is adequate for the purposes of adjudicating the claim on appeal.  

Law and Analysis

The Veteran is seeking higher disability rating for his service-connected lumbosacral strain.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41.  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

The Veteran's chronic lumbosacral strain is evaluated as noncompensably disabling prior to December 3, 2015, under DC 5295 and as 10 percent disabling under DC 5237 thereafter.  There are no separate disability ratings in effect for associated neurologic impairment. 

Under DC 5237, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 225 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a. 

Under the provisions of 38 C.F.R. § 4.31, in every instance where the schedule does not provide for a 0 percent rating, such an evaluation will be assigned when the requirements for a compensable evaluation have not been met.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks in the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks in the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

A.  compensable disability rating prior to December 3, 2015

Evidence relevant to the severity of the Veteran's service-connected lumbar strain disability consists primarily of clinical findings in July 2010 from records associated with a Worker's Compensation claim for a finger laceration.  At that time the Veteran also complained of radiating low back pain with left leg tingling.  He reported that he first noticed symptoms a few weeks earlier and that they were not related to any known injury.  He also denied any previous history of such symptoms.  The diagnosis was low back pain radiating to left leg and paresthesias.

After a neurology consultation in April 2011, the Veteran was diagnosed with multilevel disc disease with associated neurological findings of penile paresthesias, hyperreflexia, and bilateral horizontal nystagmus.  However his clinical picture and exam findings did not fit a specific local disc level deficit or neuropathy.  The penile paresthesias was thought to be an isolated symptom that would not be able to be explained by his current disc disease.

During VA examination in May 2011, the examiner performed an extensive, review of the Veteran's claims file including service treatment records, post-service outpatient treatment reports, and his history of in-service lumbosacral strain was briefly summarized.  Also considered were the Veteran's beliefs that bilateral hips and leg conditions to include nerve impingement are secondary to his chronic lumbosacral strain.  The Veteran reported constant low back pain that he described as a dull, aching, tightness in the muscles pain that rates as 1/10 at baseline, stiffness and fatigue and intermittent bilateral hip pain that radiates to both legs.  He also complained of numbness and paresthesias in the eyes, penis, and feet.  

The Veteran reported flare-ups of increased low back pain that rates as a 9/10, which occur 3-4 times per year and last 4-5 minutes.  There were no precipitating factors, but the flare-ups were alleviated by lying on the floor and stretching it out.  During a flare-up, or following repetitive use, the Veteran is additionally limited by pain, but not by weakened movement, excess fatigability, (endurance) incoordination, or functional loss.  He denied any associated features or symptoms such as spasms, weakness, decreased motion, bladder complaints, bowel complaints, or erectile dysfunction.  The Veteran denied the need for adaptive devices including canes, braces, crutches, or walkers.  He could walk for a couple of miles and stand for at least 9 hours per day and does so every day at work.  He denied any history of falling or any history of surgery or hospitalization.  There is no history of inflammatory arthritis and so no constitutional symptoms.  The Veteran has had no incapacitating episodes during the past 12 month period that required bed rest prescribed or treatment by a physician.

On examination, the spine, limbs, posture, gait,  position of the head, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion were all within normal limits.  There was no objective evidence for pain.  Active and passive range of motion was tested using a goniometer, showed forward flexion to 120 degrees, extension to 45 degrees, lateral flexion to 45 degrees bilaterally and rotation to 45 degrees bilaterally with no pain on motion.  During a flare-up or following repetitive use the Veteran would be additionally limited by pain, but not by weakened movement, excess fatigability (endurance), incoordination, or functional loss.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  There was no postural abnormality, fixed deformity (ankylosis), or abnormality of the musculature of the back.  MRI of the lumbar spine showed mild multilevel degenerative disc disease most significant at the L5-S1 level with impingement on the left S1 nerve root. 

On neurological testing the veteran has a strength of 5/5 throughout.  Both tone and rapid alternating movements were within normal limits.  Pronator drift was negative and there was no evidence of atrophy, fasciculation, or tremor.  Deep tendon reflexes were 2/4 throughout and are bilaterally symmetrical.  The toes were downgoing bilaterally and sensory testing reveals a normal light touch and pinprick.  Vibration and double simultaneous extinction were intact.  Cerebellar testing revealed normal finger-to-nose and toe-to-finger test bilaterally.  The Veteran's gait was unremarkable and he could rise to his toes and heels without difficulty.  Romberg test was normal and tandem gait unremarkable.  There is no paralysis, neuritis, neuralgia, muscle wasting, or atrophy.  No peripheral nerves are affected.

In a detailed and comprehensive VA opinion, the examiner concluded the Veteran's current lumbosacral degenerative disc disease is not caused by or related to the chronic lumbosacral musculoskeletal sprain for which he was treated during military service.  The examiner explained that the Veteran had lumbar sprain during military service does not lead to the later development of lumbosacral degenerative disc disease.  In addition, there was no chronicity of care from 1986 until the Veteran presented for lumbosacral back pain in 2010, at which time he stated that he had never previously had any type of back condition.  Thus it is more likely than not that he had a separate back injury during the intervening years of which we are not aware and these two back conditions are not related at all.  

The examiner also concluded that the Veteran's claimed condition of possible nerve impingement was not caused by or a result of his chronic lumbosacral strain.  Although the MRI shows impingement of the left S1 nerve root, this is a radiological finding with no clinical significance and none of the Veteran's current sensory complaints are explained by this finding.  There are no clinical signs of radiculopathy in either leg and no disability from any specific major nerve or impairment of motor or sensory function or fine motor control.  The examiner found the Veteran's sensory complaints (numbness and paresthesias in the eyes, penis, and feet) have no medical credibility as there are no associated clinical findings and no anatomical distribution of either the central nervous system or the peripheral nervous system that could explain his complaints.  

Subsequently dated outpatient treatment records, including a neurologic consultation in June 2011, show the Veteran continued a conservative treatment plan for S1 radiculopathy, penile paresthesias, and mild cervical canal stenosis.  In general, the clinical findings from these records are not materially different from those reported on the prior VA examination and show that while the Veteran continued to report back pain, there were no specific findings from range-of-motion testing, in degrees, to permit meaningful comparison with the rating criteria.  There were also no neurological symptoms noted, no days of prescribed bed rest for intervertebral disc syndrome, and no findings or history to suggest any current bladder or bowel dysfunction.

Based upon a review of the evidence of record, the Board concludes that the noncompensable rating is appropriate and fully contemplates the Veteran's chronic lumbosacral strain.  In fact, the Veteran demonstrated better than normal ranges of motion even when considering additional functional loss due to repetitive use.  There was no objective evidence of pain on motion and he retained normal spine strength.  There was also no evidence of muscle spasm, guarding, localized tenderness or vertebral body fracture.  Accordingly, the Board finds that the Veteran's impairment due to his chronic lumbosacral strain for the period prior to December 3, 2015 is most consistent with a noncompensable rating and that the level of disability contemplated to support the assignment of a 10 percent or rating or higher is absent.




B. disability rating greater than 10 percent since December 3, 2015 

The current 10 percent disability rating is based, in part on findings from a December 2015 VA examination.  The examiner listed a brief summary of VA examinations and VA treatment records; overall clinical history with respect to the Veteran's lumbar spine disabilities.  Also considered were the Veteran's reports of "numbness, tingling, and pain from the waist down" exaggerated by prolonged sitting.  The Veteran reported flare-ups that were described as sharp and stabbing with a hint of a burning sensation.  

On examination, range of motion testing reflected flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees, with pain on forward flexion and extension, which decreased efficiency in performance of physical activities requiring full range of motion.  There was no guarding or muscle spasm and no pain with weight bearing or localized tenderness/pain on palpation.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation following testing.  The examiner was unable to say if pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time or during a flare-up without mere speculation.  

The neurological portion of the exam revealed normal muscle strength of 5/5, normal muscle tone and no evidence of atrophy.  Reflex examination revealed knee and ankle jerk were normal at 2+ bilaterally.  Sensory examination was normal for light touch throughout both lower extremities.  Straight leg raising was negative with no radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities such as bowel or bladder problems or pathologic reflexes.  There was no ankylosis or evidence of IDS or other neurologic abnormalities.  The Veteran did not use any assistive device.

The examiner concluded that the Veteran's current degenerative disc disease of the lumbar spine was not caused or related to his in-service diagnosis of lumbar strain as there is no anatomic or physiologic nexus with which to connect the conditions.  The examiner also found no objective evidence of radiculopathy on the examination, rather only by complaints and/or previous diagnosis.  He stated that an EMG had never been performed because the Veteran's subjective complaints of "numbness, tingling, and pain from the waist down" did not lend themselves to any specific radiculopathy/myelopathy and the Veteran did not otherwise exhibit any supporting objective findings.

Further review shows that few, if any treatment records pertaining to the Veteran's service connected lumbosacral strain have been associated with the claims file since the 2015 VA examination.  As a result there is no indication of a worsening in range of motion or incapacitating episodes. 

While this evidence supports the grant of a 10 percent disability rating, a higher evaluation is not warranted.  The record largely reflects findings of essentially normal or near-normal range of motion.  In other words, forward flexion of the thoracolumbar spine was not to the level of "greater than 30 degrees, but not greater than 60 degrees."  Further, the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  There was no evidence of spasms severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis as required for a 20 percent rating. 

Accordingly, the Board finds that the Veteran's impairment due to his chronic lumbosacral strain for the period since December 3, 2015 is most consistent with a 10 percent rating and that the level of disability contemplated to support the assignment of a 20 percent or rating or higher is absent.

With regard to both timeframes, the Veteran has been able to take care of his activities of daily living and even with repetitive use there is no significant loss of motion.  Specifically, the clinical findings from the 2011 VA examination indicated that there was no evidence of pain on passive range of motion testing and even during flare-ups, the Veteran did not report that his lumbar strain resulted in limitation of motion.  The 2015 VA examination does not suggest that the Veteran's range of motion would change to the degree required for a higher rating after repetitive use, due to pain, or with weight bearing.  Given that the Veteran's complaints do not prevent him from achieving substantial measured range of motion of the lumbar spine they do not support a finding of additional functional loss for higher ratings.  In other words, there is no evidence that his service-connected lumbar spine strain suffers significant or additional functional loss beyond that contemplated by the assigned 0 and 10 percent evaluations.  See 38 C.F.R. § 4.71 , DC 5237; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Correia v. McDonald, 28 Vet. App. 158 (2016), and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Additionally, an increased evaluation is not warranted under the criteria for IDS, as the Veteran has not reported incapacitating episodes which required bed rest prescribed by a physician.  The Board acknowledges the Veteran's account of chronic back pain, but what is lacking is objective documentation that any physician prescribed the bed rest or that the Veteran was treated by a physician for any period approaching a total duration of even one week during a 12 month period.  Thus, an increased evaluation under this diagnostic codes is not for assignment.  See 38 C.F.R. § 4.71a, DC 5243.  

The Board has also considered whether separate evaluations are for assignment for any objective neurologic manifestations of the Veteran's lumbar spine disability.  Although, he is shown to have degenerative disc disease, a separate rating is not warranted as the VA examiner specifically found the disc disease unrelated to the service-connected low back strain.  Accordingly, the evidence does not support the award of a separate evaluation for any objective neurological manifestations.  

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).








ORDER

Entitlement to an initial compensable disability rating for chronic lumbosacral strain prior to December 3, 2015 is denied.

Entitlement to an initial disability rating greater than 10 percent for chronic lumbosacral strain since December 3, 2015 is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


